Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on December 30, 2020, which paper has been placed of record in the file.
2.          Claims 1-20 are pending in this application. 




Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claims recite a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: maintaining one or more workflows for managing daily routines of a user located at a premise…, for each workflows , iteratively performing: determining a current time of day, identifying a workflow stage, executing a subroutine corresponding to the workflow stage, including: retrieving a content item…, transmitting the content item…, receiving a response …, logging the user response and timing the user response…,  analyzing the user interaction history in the event log to determine a user behavior of the user for each workflow, modifying one or more parameters…, executing the modified subroutine…, determining whether to send and emergency notification…, and transmitting the emergency notification…, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of analyzing the user interaction history in the event log to determine a user behavior of the user for each workflow, and modifying one or more parameters…, determining whether to send and emergency notification, as drafted, is a process that, under its broadest reasonable interpretation, “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a memory, a machine-learning engine (software structure) and using the processor to perform maintaining, determining, identifying, executing, retrieving, transmitting, receiving, logging, analyzing, modifying, determining, and transmitting steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of maintaining, determining, identifying, executing, retrieving, transmitting, receiving, logging, analyzing, modifying, determining, and transmitting steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (a server, a processor, a memory, a machine-learning engine (software structure)). The combination of these additional elements is no more than mere instructions to apply the exception using a generic “a server communicatively coupled to one or more preconfigured user devices over a network; transmitting the content item to one or more preconfigured user devices of the user to be played thereon”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
            The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 

           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in para [00142] using general-purpose computer and available well-known commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “a server communicatively coupled to one or more preconfigured user devices over a network; transmitting the content item to one or more preconfigured user devices of the user to be played thereon” were considered to be extra-solution activity in Step 2A, and Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “a server communicatively coupled to one or more preconfigured user devices over a network; transmitting the content item to one or more preconfigured user devices of the user to be played thereon” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the preconfigured user devices, they are just merely used for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “a server communicatively coupled to one or more preconfigured user devices over a network; transmitting the content item to one or more preconfigured user devices of the user to be played thereon” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “a server communicatively coupled to one or more preconfigured user devices over a network; transmitting the content item to one or more preconfigured user devices of the user to be played thereon”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the preconfigured user devices, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the 
         Regarding independent claims 13 and 19, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 13 directed to a medium, independent claim 19 directed to a system, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




                                            Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

6.      Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (hereinafter Baarman, US 2014/0335490) in view of Fadell et al. (hereinafter Fadell, US 2015/0156031).
            Regarding to claim 1, Baarman discloses a computer-implemented method for executing routines associated with a user, the method comprising:
           maintaining, at a server communicatively coupled to one or more preconfigured user devices over a network, one or more workflows for managing daily routines of a user located at a premise, each workflow having one or more workflow stages, each workflow stage being associated with a subroutine to be executed, by the server, at a particular time of a day (para [0013], the system collects a variety of data and provides a user with feedback based on the collected data. Feedback may include simple feedback, such as reports on the tracked data, and it may include more complicated feedback, such as guidance or assistance in improving health and well-being based on determinations made from analysis of the collected data. In use, the system may collect a wide variety of data, including user data (e.g. biometric data, physiological data, physical activity), environmental data (e.g. temperature, location, sunlight, barometric pressure, elevation, noise level) and other data that might represent behavior, impact behavior or otherwise be relevant to one or more of the objectives of the system; para [0130], The behavior modification method may further include tagging attitude, mood, or user condition in the context of the user's current state. Step 1422. For that state or condition, the method includes recording the difference or delta in each area and the areas of movement, angle, stage, time, and force);

                         determining, by the server, a current time of a day (para [0192], For taking bio-impedance or bio-resonance measurements, the personal device may take measurements at standard intervals throughout the day at specified times to reduce variation in measurements due to hydration, activity levels, and body position. However, a person's daily schedule can be subject to fluctuations and may not be relied upon for standardizing measurements in some situations),
                         identifying, by the server, a workflow stage corresponding to the current time of the day (para [0129], User's activities can be monitored to determine and recommend behavior modification opportunities… these profiles are recorded in terms of angle, stage, time, and force. In alternative embodiments, different measurements can be used to record the profiles),     
                         executing, by the server, a subroutine corresponding to the workflow stage, including:
                                          retrieving, by the server, a content item corresponding to the workflow stage (para [0020],  the behavior modification system generally can be used to change the behavior of a user or the user's environment by providing recommendations, automatic updates, warnings, reminders, and progress information to a user. These pieces of information can also include a user's electronic calendar of appointments, electronic grocery lists, and data from external resources, such as a weather database. To assist in accomplishing the behavior modification, the system may make determinations based on the data the components gather, the information provided by the users, and the correlation of data to activities, moods, changes to a person's health, and diet).
                                          transmitting, by the server, the content item to one or more preconfigured user devices of the user to be played thereon (para [0199], the behavior modification system includes a network of components that are able to take measurements of: a user's present physiological state, the user's actions and location, the environment around the user, the devices and objects around the user, and also has a user interface for the user to receive data and also input information into the system),
                                         receiving, by the server, a response from at least one of the preconfigured user devices representing a user response to the content item (para [0120], the behavior modification system generally centers around a personal device that is intended to be carried or worn by a user. The personal device creates a unique association between the user and other components of the system. As discussed in more detail below, the personal device may include any combination of sensors, data storage, communication circuitry, user interface, and processing units. For example, the personal device may be capable of collecting one or more types of data, storing data, processing data, communicating with other network components and providing user feedback; para [0121], personal device includes the ability to collect information about caloric expenditure. For example, the personal device may include an accelerometer for measuring user physical activity. As another example, the personal device may have communication circuitry to receive sensor readings representative of a user's physical activity from other components. As still another example, the personal device may include a user interface for accepting information entered by a user regarding physical activity), and
                                        logging, by the server, the user response and timing of the user response in an event log storing user interaction history of the routine (para [0216], FIG. 60 shows an example log entry of an event 6000. Specifically, the event data shows how data may be collected by the network of components to create event based packets. These event packets may include biometric data 6010 such as FM, FFM, heart rate, skin resistance (sweat), body temp, blood pressure, cholesterol, or any other types of measureable biological data. Event packets also may include the current activity 6012 levels of the user such as SMA, average or current position, or other accelerometer based measurements);
             invoking, by the server, a machine-learning engine to analyze the user interaction history in the event log to determine a user behavior of the user for each workflow (para [0226], By tagging as many of these event packets with a mood or emotion tag, the system may begin to associate the event packets with behaviors and activities. Additionally, the system can analyze the current and previous states to determine the top causal relationships for certain moods or emotions. This data may be analyzed after event packets are collected, or it may be included within each event packet, where the current and previous activity, location, and connected components may be recorded); 
             automatically modifying, by the server, one or more parameters at least one subroutine of at least one workflow based on the analysis including the determined user behavior (para [0235], For instance, the personal device may detect elevated body temperatures and levels of movement while the user is trying to sleep, and may decide that the ambient temperature is set too high. Rather than suggesting that the user change the temperature, the system can automatically adjust the room temperature until the user is comfortable. For example, the temperature may be automatically adjusted until measurements on the user's personal device indicate the user is comfortable, such as when the user's temperature reaches a threshold or when the user's activity level returns to normal. The comfort level of the user can be preprogrammed by the system or set based on the user's input. This change can also be recorded and repeated over time to ensure a consistent sleeping pattern for the user, and may determine that the user should be made aware of the change once he or she wakes up. The program may also automatically update components within the network with new settings as the user's behavior changes);
             executing, by the server, the automatically modified subroutine at the modified [timing] of the day (para [0235], This change can also be recorded and repeated over time to ensure a consistent sleeping pattern for the user, and may determine that the user should be made aware of the change once he or she wakes up. The program may also automatically update components within the network with new settings as the user's behavior changes).
              Baarman does not disclose, however, Fadell discloses:
              automatically modifying, by the server, one or more parameters…, wherein the one or more parameters include a timing of the at least one subroutine at the particular time of the day (para [0148], the opt-in message can say, "When you are not at home, I can emulate your presence by automatically turning on the lights and television in the den at about X o'clock on weekdays for about two hours, and at about Y o'clock on weekends for about three hours. It might better secure your home by deterring home invasions! Would you like me to do this for you? `[YES/NO]`". The user can then opt in to this functionality and/or modify the schedule and opt in to the modified schedule. If the user's schedule changes, the artificial intelligence algorithms can learn the new schedule and make the proper adjustments. Thus, in accordance with the described embodiment, the collection of smart-home sensors is configured to automatically learn selected user behaviors, to emulate the user's patterns when the user is away, and to automatically learn changes in the user's schedule and make corresponding adjustments);
              executing, by the server, the automatically modified subroutine at the modified timing of the day (para [0148], … the collection of smart-home sensors is configured to automatically learn selected user behaviors, to emulate the user's patterns when the user is away, and to automatically learn changes in the user's schedule and make corresponding adjustments);
              determining whether to send an emergency notification to one or more entities, the user, or a combination thereof based on the analysis (para [0026], the threshold for notifying authorities of an emergency can be adjusted depending on whether an occupant having a registered mobile device 166 is at home. For example, if the registered occupant is at home when an alarm condition (e.g., fire, distressed person, home invasion) is detected, a message can be sent to the occupant's mobile device 166 requesting confirmation that everything is okay. The authorities will only be notified if the registered occupant responds confirming that there is an emergency or if the registered occupant does not respond within a timeout period. On the other hand, if an alarm condition is detected and there are not registered occupants at home, then the authorities are immediately notified and a concurrent message is sent to the mobile devices 166 of the registered occupants); and
              transmitting the emergency notification to the one or more entities, the user, or the combination thereof based on the analysis (para [0026], On the other hand, if an alarm condition is detected and there are not registered occupants at home, then the authorities are immediately notified and a concurrent message is sent to the mobile devices 166 of the registered occupants).
            Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Baarman’s to include the features taught by Fadell above, for the purpose of providing more convenient to the user because the modification to the timing done automatically and improvement of safety to the user by transmitting the emergency notification.  Since Baarman teaches automatically modifying one or more parameters at least one subroutine, Fadell teaches automatically modifying one or more parameters at least one subroutine includes a timing of the at least one subroutine at the particular time of the day and transmitting the emergency notification to the one or more entities, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Baarman and Fadell would have yield predictable results in improving of monitoring user’s activities.
             Regarding to claim 2, Baarman discloses the method of claim 1, wherein the content item comprises a wakeup alarm to wake up the user from sleeping, and wherein the method further comprises:
           monitoring one or more motion sensors disposed at a plurality of locations within the premise (para [0145], a personal device, may be capable of monitoring a user's activity and determining one or more of position and orientation of the user … the personal device may be used in conjunction with a separate accelerometer sensor worn or carried by the user);
           receiving a signal from at least one of the motion sensors indicating the user has a motion action (para [0146], By monitoring data from the accelerometer sensor, the personal device may be capable of determining whether the user is standing, sitting, or laying); and
           recording a timestamp of the signal as a wakeup time of the user (para [0287], The system knows that Monday through Friday you usually get up for work at 7:30 am. When the individual doesn't start moving until 8:15 am, as tracked by the 3-axis accelerometer, it stores this as a first warning signal).
           Regarding to claim 3, Baarman discloses the method of claim 1, further comprising:
            monitoring one or more motion sensors disposed at a plurality of locations within the premise (para [0302], System knows that the individual typically goes the gym for 30 to 45 minutes on Monday, Wednesday, and Friday based on internal date/time clock, body temperature, and movement);
            in response to determining there is no motion action of the user for a predetermined period of time based on monitoring the motion sensors (para [0303], Personal device knows that the individual is sitting at their desk via established communications with their computer); and 
            transmitting the content item to the user devices to remind the user to move around (para [0304], At 11:50 am the personal device sends an instant message to the individual's computer saying: remember that you need to go to the gym today. Behavior 3--Argument with Significant Other).
            Regarding to claim 4, Baarman does not disclose, however, Fadell discloses the method of claim 1, further comprising:
            monitoring a doorbell device of a front door of the premise over the network (para [0321], smart doorbell 106 may be a visitor interface or entryway interface device operative to detect and react to the approach to and/or departure from a location (e.g., an outer door 186 of structure 150 of environment 100) by a person or any other suitable visitor entity, announce such an approach or departure, enhance conventional doorbell functionality for both system users and visitors, control settings on a security system, increase the convenience and efficiency of package delivery, increase the traceability of package delivery, enable secure package delivery, detect environmental data and other useful data for environment 100 and system 164, and the like);  
            receiving a signal received from the doorbell device indicating that a visitor has arrived at the front door of the premise (para [0322], Occupancy sensing, for example, can be significantly enhanced by virtue of the great locations (e.g., usually right next to entryways) of most visitor or entryway interfaces, which may thereby allow for easy tracking of entities (e.g., system users, visitors, etc.) as they approach and/or enter and/or depart and/or exit entryways of environment 100, predictive occupancy algorithms);
            in response to the signal, accessing a calendar system associated with the user to determine whether an appointment has been scheduled around the current time of the day (para [0439], Platform 200 may be operative to remind system users of certain expected visitors in order to enable adjustment of certain mode settings. For example, platform 200 may leverage any suitable data, such as user calendar event data, deliverer entity business shipping schedule data, and the like to identify certain periods of time during which a visitor is expected at environment 100, and platform 200 may enable adjustment of certain mode settings for handling such visitors in advance of that mode being enabled for execution by platform 200); and 
           transmitting the content item having information to the at least one user device to indicate whether a visitor is expected to visit the premise, in response to determining that an appointment has been scheduled (para [0440], calendar application for a particular user (e.g., as may be accessible from a user device 166) may be accessed and analyzed (e.g., independently or in combination with other detected data) by platform 200 to determine an expected arrival time of an expected visitor at environment 100 (e.g., leveraging calendar data indicative of "repair man coming to environment 100 at 3:00 pm to fix backyard swimming pool") and platform 200 may utilize such information to alert a system user of that expected visitor time if it may coincide with a time frame of a particular mode to be enabled or recently enabled at environment 100).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Baarmnl’s to include the doorbell features taught by Fadell above, for the purpose of providing improvements of safety to the user.  Since Baarman teaches monitoring user’s activities, Fadell teaches monitoring user’s activities includes doorbell features, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Baarman and Fadell would have yield predictable results in improving of monitoring user’s activities.
Regarding to claim 5, Baarman does not disclose, however, Fadell discloses the method of claim 4, further comprising:
            receiving an image of the visitor from the doorbell device, wherein the image was captured by a camera of the doorbell device (para 0204], in smart-home environments 100 that also include smart doorbells 106, the combination of the smart wall switches 108 and the smart doorbells 106 can bring about new features. For example, if a visitor approaches the front door or rings the doorbell 106, the camera in the doorbell 106 can transmit their image to the smart wall switches 108, which can instantly show the image on the dial of the light switch, or project the image in 2D or 3D (holographic) form);
           matching the image with contact information of the visitor scheduled to visit (para [0327], When button 812 is depressed, touched, or otherwise selectively interacted with and/or utilized by a visitor, doorbell 106 may be operative to generate and transmit a signal (e.g., via any suitable wired or wireless communication path) to a user-communicative component for alerting a user that a visitor is at doorbell 106);
           transmitting the contact information of the visitor to the at least one user device if there is a match (para [0425], platform 200 may be operative to analyze such detected visitor information by running any suitable facial detection or fingerprint or other biometric sensing algorithms or any other suitable entity identification algorithms or comparisons using any available databases or processing paradigms or extrinsic information, such as social network contact information of various entities known by the various occupants of environment 100 or known agent information of various business/emergency response entities or known sex offenders or criminals or missing person/pet identification databases of law enforcement agencies in order to detect or confirm the identity of the visitor).
 Since Baarman teaches monitoring user’s activities, Fadell teaches monitoring user’s activities includes doorbell features, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Baarman and Fadell would have yield predictable results in improving of monitoring user’s activities.
            Regarding to claim 6, Baarman discloses the method of claim 1, wherein the content item comprises a reminder message to remind the user to take a predetermined medicine, and wherein the method further comprises:
            monitoring a pill dispenser disposed within the premise over the network (para [0383], FIG. 88 shows an example of various interactions 8800 for a dispenser that dispenses supplements or medications that can be used for behavior modification and monitoring);
            receiving a signal from the pill dispenser indicating a medicine pill has been removed from the pill dispenser (para [0382], The dispenser, for instance, may monitor when a medication bottle 8806 is removed to identify when the user has taken his/her medication); and
            in response to the signal, recording time at which the medicine pill was removed (para [0382], The dispenser, for instance, may monitor when a medication bottle 8806 is removed to identify when the user has taken his/her medication)
            Regarding to claim 7, Baarman discloses the method of claim 6, further comprising
The dispenser, for instance, may monitor when a medication bottle 8806 is removed to identify when the user has taken his/her medication, as described in other embodiments herein. The dispenser may share many of the same features common to conventional dispenser but includes the capability to interface with the behavior modification system. For example, the dispenser may interact with a personal device to obtain ID, activity, hydration, biometric information or to otherwise interface with the personal device); and
             transmitting a confirmation message to the at least one of the user devices to request the user to confirm whether a correct medicine pill has been taken (para [0384], For instance, the component or product may beep to notify the user to wash their hands. This system can assist in preventing contamination when someone in the household based on health tags).
            Regarding to claim 8, Baarman discloses the method of claim 1, wherein the content item comprises a reminder message to remind the user to take a vital measurement using a vital measurement device, and wherein the method further comprises:
           receiving a measurement reading from the vital measurement device over the network (para [0179], a heart rate measurement may be taken before or after a bio-impedance or bio-resonance measurement to provide additional information to the component about the current state of the user); and
FIG. 60 shows an example log entry of an event 6000. Specifically, the event data shows how data may be collected by the network of components to create event based packets. These event packets may include biometric data 6010 such as FM, FFM, heart rate, skin resistance (sweat), body temp, blood pressure, cholesterol, or any other types of measureable biological data. Event packets also may include the current activity 6012 levels of the user such as SMA, average or current position, or other accelerometer based measurements).
           Regarding to claim 9, Baarman discloses the method of claim 1, wherein the content item comprises a reminder message to remind the user to have a meal, and wherein the method further comprises:
           sending a query to prompt the user for ingredient of the meal (para [0212], a user's device may communicate to food packaging or home appliances to detect what foods in which quantities the user may be taking and eating, a user may take a picture of a meal and allow an image processor to determine the nutritional and caloric values, a user may take a picture of a receipt or product label, or a user may specifically enter a food and quantity into a survey or other user prompted data input); and
           in response to receiving the ingredient of the meal, storing ingredient information and time of the meal in a database (para [0252], A user may also be able to prompt surveys themselves by tagging a meal or event and answering questions about that meal or event. A user may also be able to record information about an event for the network to process. For example, a user may take a picture of a meal, tag the event as their own meal at a certain time/place, and the system can process the image to determine caloric and nutritional information about the meal. That data may be correlated to other time-relevant data about the user and the user's environment).
           Regarding to claim 12, Baarman does not disclose, however, Fadell discloses the method of claim 1, wherein the premise is an assisted living environment, and wherein the user is an ageing person residing in the assisted living environment (para [0162], Demographic information about the occupants may include age, gender, health, special needs, etc.).
          Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Baarman’s to include the features taught by Fadell above, for the purpose of providing more safety to the packages with the use of 3D-printer.  Since Baarm teaches monitoring user’s activities, Fadell teaches monitoring user’s activities for the ageing person residing in the assisted living environment, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Baarman and Fadell would have yield predictable results in improving of monitoring user’s activities for the ageing person residing in the assisted living environment
           Claims 13-18 are written in computer readable medium and contain the same limitations found in claims 1-6 above, in that order, therefore are rejected by the same rationale.
            Regarding to claims 19-20, Baarman discloses a data processing system, comprising: a processor; and a memory couple to the processor to store instructions (para 0117], The system may include processors at various levels. For example, some components may include integrated processors for processing data and/or providing user feedback. The system may also include one or more centralized processors capable of collecting and analyzing data from one or more other components; para [0116], The system may include one or more storage units, such as local or network-enabled data storage units), which when executed by the processor, cause the processor to perform operations of executing routines associated with a user as found in claims 1-2 above, therefore are rejected by the same rationale.

7.      Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (hereinafter Baarman, US 2014/0335490) in view of Fadell et al. (hereinafter Fadell, US 2015/0156031), and further in view of Kwatra et al. (hereinafter Kwatra, US 2019/0171988).
         Regarding to claim 10, Baarman discloses the method of claim 1, wherein the content item comprises a reminder message to remind the user that there is an appointment scheduled at a particular point in time (para [0200], the behavior modification system generally can be used to change the behavior of a user or the user's environment by providing recommendations, automatic updates, warnings, reminders, and progress information to a user. These pieces of information can also include a user's electronic calendar of appointments, electronic grocery lists, and data from external resources, such as a weather database).
           Baarman and Fadell do not disclose, however, Kwatra discloses:
           prompt the user whether the user wish to arrange transportation, and wherein the method further comprises:
the present invention may learn a cognitive pattern of the user related to scheduling a transport service (e.g., a taxi cab) at a specific time and monitoring the activity of the user while scheduling the ride in order to establish the confidence level. The learning may include one or more ride scheduling parameters. One or more booking selection factors may be determined at least based on historical scheduling parameters and the confidence level. Once the booking selection factors have been set, the ride sharing service may include using one or more parameters including: (a) a user's sleeping pattern; (b) the user's daily routine of scheduling/booking the transport service to a specified location); and
           in response to the confirmation, transmitting a request to a remote server to arrange a vehicle to pick up the user (para [0022], A computing device (e.g., phone, tablet, iPad, smartwatch, etc.) of the user may be enabled to schedule/book a vehicle for the user (considering all the above-stated parameters in order to make the best decision for the user)).
    Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Baarman’s to include the features taught by Kwatra above, for the purpose of providing more convenient to the user with the help of arranging transportation.  Since Baarmn teaches monitoring user’s daily activities, Kwatra teaches monitoring user’s daily activities including arranging transportation, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Baarman would have yield predictable results in monitoring user’s daily activities.
Regarding to claim 11, Baarman discloses the method of claim 1, further comprising
           accessing a calendar system associated with the user to determine whether an appointment has been scheduled within a predetermined proximity of the current time of the day (para [0200], the behavior modification system generally can be used to change the behavior of a user or the user's environment by providing recommendations, automatic updates, warnings, reminders, and progress information to a user. These pieces of information can also include a user's electronic calendar of appointments, electronic grocery lists, and data from external resources, such as a weather database).
           Baarman  and Fadell do not disclose, however, Kwatra discloses:
           transmitting a query to the at least one user device to query whether the user needs to arrange a transportation (para [0022], the present invention may learn a cognitive pattern of the user related to scheduling a transport service (e.g., a taxi cab) at a specific time and monitoring the activity of the user while scheduling the ride in order to establish the confidence level. The learning may include one or more ride scheduling parameters. One or more booking selection factors may be determined at least based on historical scheduling parameters and the confidence level. Once the booking selection factors have been set, the ride sharing service may include using one or more parameters including: (a) a user's sleeping pattern; (b) the user's daily routine of scheduling/booking the transport service to a specified location);; and
           in response to a positive response from the user device, transmitting a request to a third server over the network to arrange the transportation to the premise (para [0022], A computing device (e.g., phone, tablet, iPad, smartwatch, etc.) of the user may be enabled to schedule/book a vehicle for the user (considering all the above-stated parameters in order to make the best decision for the user)).
           Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Baarman’s to include the features taught by Kwatra above, for the purpose of providing more convenient to the user with the help of arranging transportation.  Since Baarman teaches monitoring user’s daily activities, Kwatra teaches monitoring user’s daily activities including arranging transportation, as discussed above, therefore, one of ordinary skill in the art would have recognized that the combination of Baarman would have yield predictable results in monitoring user’s daily activities.



                                       Response to Arguments/Amendment
8.       Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive.

             I. Claim Rejections - 35 USC § 101
             Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
the method, comprising: “maintaining one or more workflows for managing daily routines of a user located at a premise…, for each workflows , iteratively performing: determining a current time of day, identifying a workflow stage, executing a subroutine corresponding to the workflow stage, including: retrieving a content item…, transmitting the content item…, receiving a response …, logging the user response and timing the user response…,  analyzing the user interaction history in the event log to determine a user behavior of the user for each workflow, modifying one or more parameters…, executing the modified subroutine…, determining whether to send and emergency notification…, and transmitting the emergency notification…,” which do not provide improvements in computer-related technology, improvements of the user interface, they just merely used as general means for collecting, displaying, and transmitting data, they do not amount to an inventive concept. Therefore, the present claims do not into a practical application.
              According, the 101 rejection is maintained.

             II. Claim Rejections - 35 USC § 102
                In response to the Applicant’s arguments that Baarman does not teach “automatically modifying, by the server, one or more parameters at least one subroutine of at least one workflow based on the analysis including the determined user behavior”, the Examiner respectfully disagrees and submits that Baarman described in para [0235], For instance, the personal device may detect elevated body temperatures and levels of movement while the user is trying to sleep, and may decide that the ambient temperature is set too high. Rather than suggesting that the user change the temperature, the system can automatically adjust the room temperature until the user is comfortable. For example, the temperature may be automatically adjusted until measurements on the user's personal device indicate the user is comfortable, such as when the user's temperature reaches a threshold or when the user's activity level returns to normal. The comfort level of the user can be preprogrammed by the system or set based on the user's input. This change can also be recorded and repeated over time to ensure a consistent sleeping pattern for the user, and may determine that the user should be made aware of the change once he or she wakes up. The program may also automatically update components within the network with new settings as the user's behavior changes). Thus, in Baarman, the modifying one or more parameters at least one subroutine of at least one workflow based on the analysis including the determined user behavior, is done automatically. Therefore, Baarman discloses “automatically modifying, by the server, one or more parameters at least one subroutine of at least one workflow based on the analysis including the determined user behavior.”
.


                                 
                                                                Conclusion
9.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.        Claims 1-20 are rejected.
11.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
automatic adaptation, an AA may track the time that the user triggers the unit and automatically adjust the center and/or width of the time window in which the user is prompted to respond so as to better remind the user at times the user is accessible or amenable to prompting” (para [0176]).
            Mayou et al. (US 2015/0118658) disclose “As another example, if the user is changing from normal to silent every morning at a specific time, the system can adapt to perform such adjustment automatically based on the historic information for the user” (para [0112).
            Mcintosh et al. (US 2016/0027278) disclose “graph bar in this example is generated in light gray tone where frequency counts are zero, and in progressively darker gray tone are displayed where the window frequency count is higher, such as shown for graph bar 1408. The range of visual modulation (grayscale tone darkness in this example) is preferably adjusted automatically by the system to reflect a suitable proportion of the historical mean frequency of occurrence for each particular time period covered by a graph bar's time step, within in the given household setting” (para [0240]).
           Gorzela et al. (US 2018/0108237) disclose a baseline historical record for a person is formed by monitoring information about the person derived from at least one information source over a baseline period of time.

12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           April 9, 2021